DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 6, 28, 34, 37, 44, 46, 48, 58, and 65 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 44, 46, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US# 2014/0293932 hereinafter referred to as Papasakellariou) in view of Lee et al. (US# 2019/0098622 hereinafter referred to as Lee).

	RE Claim 1, Papasakellariou discloses a method for transmitting information (See Papasakellariou Summary), applied to a transmitting terminal (See Papasakellariou [0053] – UE transmitting HARQ-ACK/PUSCH etc…) and comprising: 
	Determining a transmission mode (See Papasakellariou [0046]-[0054] – transmitting according to configured transmission mode) and transmitting two or more physical uplink shared channels (PUSCHs) (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions), according to the determined transmission mode (See Papasakellariou [0046]-[0054] – transmitting according to configured transmission mode), in response to agreed transmission times of each of the two or more PUSCHs overlapping with each other (See Papasakellariou [0046]-[0054] – simultaneous HARQ-ACK and PUSCH transmissions; multiple simultaneous PUSCH transmissions); and
	further comprise at least one second PUSCH except the first PUSCH and the third PUSCH in a case where there are three or more PUSCHs (See Papaskellariou [0050] – multiple simultaneous PUSCHs).
	Papasakellariou does not specifically disclose transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; or
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same; 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs, and 
	wherein the determined transmission mode comprises one of: 
	a first transmission mode of transmitting the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning transmission of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second transmission mode of transmitting the two or more PUSCHs according to a priority of each of the two or more PUSCHs.
	However, Lee teaches of transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves (See Lee [0332] – sPUSCH & nPUSCH overlapping); 
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same (See Lee [0060], [0185] – sPUSCH corresponds to shorter TTI (sTTI) and nPUSCH corresponds to normal TTI (nTTI)); 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length (See Lee [0060], [0185] – nPUSCH corresponds to normal TTI (nTTI)) and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs (See Lee [0060], [0185] – sPUSCH corresponds to shorter TTI (sTTI)), further comprise at least one second PUSCH except the first PUSCH and the third PUSCH in a case where there are three or more PUSCHs (See Lee [0216], [0218] – multiple PUSCHs transmitted simultaneously); and 
	wherein the determined transmission mode comprises one of: 
	a first transmission mode of transmitting the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning transmission of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second transmission mode of transmitting the two or more PUSCHs according to a priority of each of the two or more PUSCHs (See Lee [0216], [0297] – transmitting PUSCH based on priority which is determined based in part on UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, comprising transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same; wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs, and 
	wherein the determined transmission mode comprises one of: 
	a first transmission mode of transmitting the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning transmission of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second transmission mode of transmitting the two or more PUSCHs according to a priority of each of the two or more PUSCHs, as taught in Lee. One is motivated as such in order to reduce transmission latency (See Lee Background; Summary).

	RE Claim 3, Papasakellariou, modified by Lee, discloses a method, as set forth in claim 1 above, wherein determining the transmission mode comprises at least one of following steps: 
	determining the transmission mode according to a transmission mode preset by the transmitting terminal (See Lee [0096] [0112] – transmission configuration can be predefined), 
	determining the transmission mode according to a transmission mode indicated by a base station (eNB) (See Papasakellariou [0046]-[0056] – according to configured mode), 
	determining the transmission mode according to the TTI lengths corresponding to the two or more PUSCHs (See Lee [0096] [0112] – determining transmission based on sTTI length which is based on nTTI length); or 
	determining the transmission mode according to the TTI length corresponding to the first PUSCH (See Lee [0096] [0112] – determining transmission based on sTTI length which is based on nTTI length).

	RE Claim 44, Papasakellariou discloses a method for receiving information, applied to a receiving terminal (See Papasakellariou Summary – device receiving PUSCHs) and comprising: 
	Determining a reception mode (See Papasakellariou [0046]-[0056] – receiving according to configured mode) and receiving two or more physical uplink shared channels (PUSCHs) (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions), according to the determined reception mode (See Papasakellariou [0046]-[0056] – receiving according to configured mode) in response to agreed transmission time of each of the two or more PUSCHs overlapping with each other (See Papasakellariou [0046]-[0054] – simultaneous HARQ-ACK and PUSCH transmissions; multiple simultaneous PUSCH transmissions), and
	further comprise at least one second PUSCH except the first PUSCH and the third PUSCH in a case where there are three or more PUSCHs (See Papaskellariou [0050] – multiple simultaneous PUSCHs).
	Papasakellariou does not specifically disclose transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; or
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same; 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs, and 
	wherein the determined reception mode comprises one of: 
	a first reception mode of receiving the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning reception of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second reception mode of receiving the two or more PUSCHs according to a priority of each of the two or more PUSCHs.
	However, Lee teaches of receiving the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves (See Lee [0332] – sPUSCH & nPUSCH overlapping); 
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same (See Lee [0060], [0185] – sPUSCH corresponds to shorter TTI (sTTI) and nPUSCH corresponds to normal TTI (nTTI)); 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length (See Lee [0060], [0185] – nPUSCH corresponds to normal TTI (nTTI)) and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs (See Lee [0060], [0185] – sPUSCH corresponds to shorter TTI (sTTI)), further comprise at least one second PUSCH except the first PUSCH and the third PUSCH in a case where there are three or more PUSCHs (See Lee [0216], [0218] – multiple PUSCHs transmitted simultaneously); and 
	wherein the determined reception mode comprises one of: 
	a first reception mode of receiving the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning receiving of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second reception mode of receiving the two or more PUSCHs according to a priority of each of the two or more PUSCHs (See Lee [0216], [0297] – transmitting PUSCH based on priority which is determined based in part on UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, comprising receiving the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same; wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs, and 
	wherein the determined reception mode comprises one of: 
	a first reception mode of receiving the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning reception of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second reception mode of receiving the two or more PUSCHs according to a priority of each of the two or more PUSCHs, as taught in Lee. One is motivated as such in order to reduce transmission latency (See Lee Background; Summary).

	RE Claim 46, Papasakellariou, modified by Lee, discloses a method, as set forth in claim 44 above, wherein determining the reception mode comprises at least one of following steps: 
	determining the reception mode according to a reception mode preset by the receiving terminal (See Lee [0096] [0112] – reception configuration can be predefined), 
	determining the reception mode according to a reception mode indicated by a base station (eNB) (See Papasakellariou [0046]-[0056] – according to configured mode), 
	determining the reception mode according to the TTI lengths corresponding to the two or more PUSCHs (See Lee [0096] [0112] – determining reception based on sTTI length which is based on nTTI length); or 
	determining the reception mode according to the TTI length corresponding to the first PUSCH (See Lee [0096] [0112] – determining reception based on sTTI length which is based on nTTI length).

	RE Claim 65, Papasakellariou discloses an apparatus for transmitting information (See Papasakellariou Summary), comprising: 
	a memory, configured to store instructions (See Papasakellariou Summary – UEs have memory); and 
	a processor, configured to execute the instructions (See Papasakellariou Summary – UEs have processors) to perform:
	determining a transmission mode  (See Papasakellariou [0046]-[0054] – transmitting according to configured transmission mode) and transmitting two or more physical uplink shared channels (PUSCHs) (See Papasakellariou [0046]-[0054] – multiple simultaneous PUSCH transmissions) according to the determined transmission mode (See Papasakellariou [0046]-[0054] – transmitting according to configured transmission mode) in response to agreed transmission times of each of the two or more PUSCHs overlapping with each other (See Papasakellariou [0046]-[0054] – simultaneous HARQ-ACK and PUSCH transmissions; multiple simultaneous PUSCH transmissions), and
	further comprise at least one second PUSCH except the first PUSCH and the third PUSCH in a case where there are three or more PUSCHs (See Papaskellariou [0050] – multiple simultaneous PUSCHs).
	Papasakellariou does not specifically disclose transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; or
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same; 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs, and 
	wherein the determined transmission mode comprises one of: 
	a first transmission mode of transmitting the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning transmission of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second transmission mode of transmitting the two or more PUSCHs according to a priority of each of the two or more PUSCHs.
	However, Lee teaches of transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves (See Lee [0332] – sPUSCH & nPUSCH overlapping); 
	Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same (See Lee [0060], [0185] – sPUSCH corresponds to shorter TTI (sTTI) and nPUSCH corresponds to normal TTI (nTTI)); 
	wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length (See Lee [0060], [0185] – nPUSCH corresponds to normal TTI (nTTI)) and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs (See Lee [0060], [0185] – sPUSCH corresponds to shorter TTI (sTTI)), further comprise at least one second PUSCH except the first PUSCH and the third PUSCH in a case where there are three or more PUSCHs (See Lee [0216], [0218] – multiple PUSCHs transmitted simultaneously); and 
	wherein the determined transmission mode comprises one of: 
	a first transmission mode of transmitting the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning transmission of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second transmission mode of transmitting the two or more PUSCHs according to a priority of each of the two or more PUSCHs (See Lee [0216], [0297] – transmitting PUSCH based on priority which is determined based in part on UCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the information transmitting system, as disclosed in Papasakellariou, comprising transmitting the two or more PUSCHs on one carrier wave in response to the agreed transmission times overlapping on the carrier waves; Wherein transmission time interval (TTI) lengths corresponding to the two or more PUSCHs are not completely a same; wherein the two or more PUSCHs comprise a first PUSCH corresponding to a minimum TTI length and a third PUSCH corresponding to a subminimal TTI length in a case where there are two PUSCHs, and 
	wherein the determined transmission mode comprises one of: 
	a first transmission mode of transmitting the first PUSCH within the agreed transmission time of the first PUSCH, and abandoning transmission of at least one PUSCH except the first PUSCH among the two or more PUSCH, or 
	a second transmission mode of transmitting the two or more PUSCHs according to a priority of each of the two or more PUSCHs, as taught in Lee. One is motivated as such in order to reduce transmission latency (See Lee Background; Summary).



Allowable Subject Matter
Claims 6, 28, 37, 48, 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Lee reference).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477